On Application for Rehearing
PER CURIAM.
Counsel for petitioner charges that our original opinion, supra, is “superficial”, and requests “The Court to delineate its reasoning for determining on the one hand that the instrument in question is a trust and not a contract, and on the other that petitioner’s remedy is limited to a court of equity”. Two cases are cited to support the contention that the instrument involved is a contract and not a trust. The first .of these, Siegel v. First Pennsylvania Banking and Trust Co., 201 F.Supp. 664 (E.D. Pa.1961) was a suit upon an incentive bonus and retirement plan by a former employee against the trustee. The controverted question was whether the “Plan” was a contract. The federal court held that the plan *114constituted a contract. Overlooked by counsel in the case at bar is the provision in the Siegel plan or agreement that “the interest of each participant becomes vested in him after ten years of participation in the Plan”. (Italics supplied.)
The other case, Dunn v. Ponceler, 230 Ala. 375, 161 So. 450, is relied upon in support of the proposition that the instrument in suit is not a trust for the reason that it does not fall within the definition of a trust “where the legal estate is in one person and the equitable estate is in another”, etc. In that case plaintiffs in ejectment styled themselves “executrices and trustees” under a will. The testator attempted to create a trust in his property consisting of several tracts of land for the benefit of his widow and daughter and at the same time made the beneficiaries the trustees. We said this could not be done without merging the estates, legal and equitable, in the beneficiaries — quoting from 26 R.C.L., p. 1168, § 1. We held the attempted trust to be void. That case is in no wise analogous to the case at bar.
On the second objection, that we have held in effect that in matters involving a trust the remedy is alone in equity. This is a misconception. In 90 C.J.S. Trusts § 454, there is found an accurate statement of the general rule:
“The law is well settled that a court of equity has jurisdiction of all questions relative to the establishment, enforcement, and protection and preservation of a trust on real or personal property * * *.
“ * * * all trusts are within equity’s jurisdiction, whether express or implied, and irrespective of whether they are either direct or constructive, created by the parties or resulting by operation of law. * * *
“Jurisdiction to establish and enforce a trust, particularly in cases of a strict trust, is original and inherent in a court of equity * * *.”
Many of our cases are cited in support of this text. Among them the cases listed in our original opinion and, among others, Gilmer v. Gilmer, 245 Ala. 450, 17 So.2d 529.
This is not to say that in no case may relief be had in a court of law. An examination of our cases involving the transfer of cases from law to equity under the statute (Title 13, § 153, Code) will reveal that the question involved and decided has been whether or not a decision on the equitable question asserted would dispose of the case and which could not be disposed of in the law side of the court. As sustentive of the order of transfer we thought it enough, having concluded that the instrument involved was in the nature of a strict trust, to state the rule that a court of equity has inherent jurisdiction to apply and enforce it. Thus we could not and would not hold the lower court in error in granting the motion to transfer.
The statute is remedial and will be liberally construed to effectuate its purpose. Ballentine v. Bradley, 236 Ala. 326, 182 So. 399. In our judgment the circuit court, acting upon the motion, answer and exhibits before him, properly granted the motion to transfer.
Opinion extended and application for rehearing overruled.
LIVINGSTON, C. J., and SIMPSON, MERRILL, and HARWOOD, JJ., concur.